Title: To George Washington from La Luzerne, 21 September 1779
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


        
          Sir,
          Trenton [N.J.] the 21st [Sept. 1779]
        
        I cannot let Col. Fleury depart without assuring Your Excellency of my entire gratitude for the kindnesses without number, that I have received from your camp to Philadelphia—Mons. De Fleurie will communicate to your Excellency his intention to go and pass some months in his own Country—He will be sure of receiving the recompences of his Majesty and of his fellow citizens if he carries back the approbation of his general. I entreat you to be persuaded of the sentiments of respect & admiration with which I have the honor to be Your Excellency’s Most humble & obedient servt
        
          The Chevalier De La Luzerne
        
      